         Case 6:21-mj-00177-MK          Document 1-1        Filed 09/15/21     Page 1 of 6




1DISTRICT OF OREGON, ss:               AFFIDAVIT OF TIMOTHY W. SUTTLES

             Affidavit in Support of a Criminal Complaint and Arrest Warrant

       I, Timothy W. Suttles, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

       1.      I am a Special Agent (“SA”) of the Federal Bureau of Investigation (“FBI”) and

have been so employed since January 2001. I am currently assigned to the Portland Division,

Eugene Resident Agency. While employed by the FBI, I have investigated federal criminal

violations related to domestic terrorism, kidnapping, financial crimes, and violent crimes as well

as a number of other criminal offenses. As a federal agent, I am authorized to seek and obtain

search warrants, to obtain arrest warrants, and to investigate violations of federal law. My

responsibilities include the investigation of federal criminal offenses, to include Title 18, United

States Code, § 875(c), Interstate Communication of a Threat, and Title 18, United States Code, §

2261A, Stalking.

       2.      I submit this affidavit in support of a criminal complaint for David Scott RYDER,

(DOB: XX/XX/1956), for violations of Title 18, United States Code, § 875(c), Interstate

Communication of a Threat, and Title 18, United States Code, § 2261A(2)(A) and (B), Stalking

(hereinafter “Target Offenses”).

       3.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The facts

set forth in this affidavit are based on my own personal knowledge, knowledge obtained from

other individuals during my participation in this investigation, including other law enforcement

officers, interviews of witnesses, a review of records related to this investigation,

Affidavit of Timothy W. Suttles                                                                  Page 1
                                                                                        Revised August 2020
         Case 6:21-mj-00177-MK           Document 1-1       Filed 09/15/21      Page 2 of 6




communications with others who have knowledge of the events and circumstances described

herein, and information gained through my training and experience.

                                          Target Offenses

       4.       There is probable cause to believe that evidence of the following offenses have

been committed by RYDER:

Title 18, United States Code, § 875(c), Interstate Communication of a Threat

       (c) Whoever transmits in interstate or foreign commerce any communication containing
       any threat to kidnap any person or any threat to injure the person of another, shall be
       fined under this title or imprisoned not more than five years, or both.

Title 18, United States Code, § 2261A, Stalking, provides it is unlawful when any person:

        (2) with the intent to kill, injure, harass, intimidate, or place under surveillance with
intent to kill, injure, harass, or intimidate another person, uses the mail, any interactive computer
service or electronic communication service or electronic communication system of interstate
commerce, or any other facility of interstate or foreign commerce to engage in conduct that:
                  (A) places that person in reasonable fear of the death of or serious bodily injury to
                  a person, a pet, a service animal, an emotional support animal, or a horse; or
                  (B) causes, attempts to cause, or would be reasonably expected to cause
                  substantial emotional distress to a person described in clause(i)(ii) or (iii) of
                  paragraph (1)(A), shall be punished as provided in section 2261(b) or section
                  2261B as the case may be.

                                   Statement of Probable Cause

       5.       On August 24, 2021, the FBI was notified of threatening voicemails and emails

received by the office of Adult Victim 1 (AV1). The notification to the FBI came from Special

Agent Sean Wilson, U.S. Capitol Police, Threat Assessment Section. A series of emails began on

August 10, 2021 and were submitted through AV1’s website webform. A voicemail message

was left at AV1’s office in Portland, Oregon on August 23, 2021. The email messages are

detailed as follows:

            •   August 10, 2021 at 11:41 AM, “You know [AV1], all the people that won’t get

Affidavit of Timothy W. Suttles                                                                Page 2
        Case 6:21-mj-00177-MK           Document 1-1       Filed 09/15/21     Page 3 of 6




                your FAKE BULLSHIT vaccine are the same ones who you will see hang you in
                a public place for crimes against America. Resign today!!!”
            •   August 13, 2021 at 12:23 PM, “I usually don’t swear. Where the hell are you
                DUMB FUCK DEMOCRATS COMING FROM. You dumb asses are fucking up
                our country. I wish you would show your face you punk! I’d take your
                WORTHLESS SOUL from you. FUCK ALL DEMOCRAT COMMUNISTS like
                you. Resign today! I’d love to get my fucking hands around your neck SCUM!!!”
            •   August 23, 2021 at 12:37 PM, “Hi [AV1] hope your mandate for teachers fails!
                Hope they ALL quit your socialist schools. It would be good to end communist
                school from Oregon anyway. What does it take to get an actual RESPONSE from
                you? You don't listen to your supporters or anyone else. Brainwashed commie?
                Bet you are forced to do it. We know how many elections have been stolen by the
                democrats, don’t fool yourself. If you don't personally contact me (yes this is a
                fucking threat) soon, your asses are mine. Resign today to avoid de***.”


       6.       The email webform requires the submitter to complete certain communication

information. The first two messages listed above included the following information being

completed by the submitter. NAME: David Ryden [sic], ADDR: 2549 NW Gibson Hill Rd,

Albany, OR 97321-1131, PHONE: (541) 619-6491, EMAIL: 56davidryder@gmail.com, ISSUE:

Civil Rights. The third message included the same information except the phone was listed as

(541) 971-2431.

       7.       On August 23, 2021 at 9:30 AM, a voicemail message was left on the phone at the

Portland, Oregon office of AV1. The voicemail message was approximately one minute and

thirty seconds in length and was from telephone number (541) 971-2431. The transcript of the

messages is as follows:

                “Yeah, good morning, [AV1]. Um, what does it actually take to contact you? I've

Affidavit of Timothy W. Suttles                                                              Page 3
        Case 6:21-mj-00177-MK           Document 1-1       Filed 09/15/21      Page 4 of 6




                sent you at least a hundred emails. I've called every single phone number. And
                only thing I get is a, is a general response from your letter-writing lackey minions.
                Okay. I never get a response from you, which lets me know you don't ever see
                anything that your voting people in Oregon have to say. You don't take their
                opinions. You don't listen to them and you don't ever, ever contact them back if
                they needed to be contacted. If they have any kind of a problem, you just shove
                that off on somebody else don't you, [AV1]? Well, I wanted to just say that you're
                pathetic. You're pathetic thing to get the teachers to off force them to take COVID
                is [stammers] living in 1939 Germany. You know that, right? You're not Adolf
                Hitler or are you just trying to be? I know Biden wants to be Adolf Hitler, but uh,
                you're not. You're just a little lackey that when the Chinese get here, they're going
                to fucking bump you off in like two minutes. Um, if you don't call me back, I'm
                going to start sending threats and then we'll get some of your fucking little
                fucking cop friends down here to see me and I'm going to fucking kill them. They
                come in my fucking yard. Anybody from the state or the federal come in my yard,
                I'll kill them. Thanks, [AV1]. Have a really nice day, you dumbass.”


       8.       Because of these e-mails and voicemail, an Emergency Disclosure Request was

issued to Verizon for telephone number (541) 971-2431. The number is registered to Orrisa J.

Ryder, 2549 NW Gibson Hill Rd., Albany, Oregon 97321. A search of publicly available data,

using a pay service, determined Orrisa Ryder resides at 2549 NW Gibson Hill Rd, Albany,

Oregon 97321.

       9.       A search of Oregon Department of Motor Vehicles revealed David Scott Ryder,

(DOB: XX/XX/1956) and Orrissa Jane Ryder (DOB: XX/XX/1973) have active operator

licenses with an address of 2549 NW Gibson Hill Rd., Albany, Oregon 97321. A review of

David Ryder’s Computerized Criminal History (CCH) reveals a misdemeanor conviction on


Affidavit of Timothy W. Suttles                                                                 Page 4
        Case 6:21-mj-00177-MK         Document 1-1       Filed 09/15/21    Page 5 of 6




December 14, 2009 for possession of marijuana (40 grams or less).

       10.    As part of the Emergency Disclosure Request, Verizon provided a one-time

location ping which showed the phone’s location at the coordinates 44.669058, -123.116897.

When entered into Google Maps, the location in Albany, Oregon is in close proximity (2.3 miles)

to 2549 NW Gibson Hill Rd., Albany, Oregon 97321.

       11.    At 6:30 am on September 15, 2021, FBI Agents executed a federal search warrant

at 2549 NW Gibson Hill Rd, Albany, OR. RYDER was contacted. He was read his Miranda

Rights; he stated he understood them and agreed to talk. RYDER was shown three email

messages and the transcript of a voicemail that he sent to AV1. RYDER stated that he sent the

email messages and left the voicemail. RYDER said he gets so angry, and that these messages

were his outlet. He stated, "I fucked up." Ryder went on to say he would not hurt anyone.

During the search Agents found three long guns (rifles) and one handgun, as well as hundreds of

rounds of ammunition that matched those weapons.

                                          Conclusion

       12.    Based on the foregoing, I have probable cause to believe, and I do believe, that

RYDER committed the Target Offenses. I therefore request that the Court issue a criminal

complaint and arrest warrant.

       13.    Prior to being submitted to the Court, this affidavit, the accompanying complaint

and arrest warrant all reviewed by Assistant United States Attorney (AUSA) Adam Delph and

AUSA Adam Delph advised me that in his opinion the affidavit and complaint are legally and

\\\

\\\


Affidavit of Timothy W. Suttles                                                             Page 5
         Case 6:21-mj-00177-MK         Document 1-1       Filed 09/15/21      Page 6 of 6




factually sufficient to establish probable cause to support the issuance of the requested criminal

complaint and arrest warrant.


                                                      /s/ Timothy Suttles, Per Rule 4.1
                                                     _______________________________
                                                     TIMOTHY W. SUTTLES
                                                     Special Agent, FBI


      Sworn in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone at
  9:57am              September 15, 2021
________ a.m/p.m. on ________________.


                                                     ________________________________
                                                     HONORABLE MUSTAFA T. KASUBHAI
                                                     United States Magistrate Judge




Affidavit of Timothy W. Suttles                                                             Page 6
